Motion granted, and order of reversal amended so as to read as follows: “ Judgment of conviction and order reversed and new trial granted; the said reversal and granting of a new trial are ordered for errors of law, and as a matter of discretion, the verdict against defendant being against the law, and justice requiring a new trial. Opinion by Kruse, P. J. All concurred, except Foote, J., who dissented in a memorandum, and De Angelis, 'J., not voting.” Held, the judgment of conviction was reversed for the reasons set forth in the opinion. The order as drawn inadvertently limited the grounds of reversal and practically withdrew most of those stated in the opinion. The order should be amended to conform to the opinion. (See 186 App. Div. 830-844.)